DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 14 have been amended, claims 7, 23, 25 have been cancelled, claims 16-17, 33-51 have been withdrawn, and claims 1-6, 8-22, 24, 26-51 are pending as amended on 05/09/22. Claims 1-6, 8-15, 18-22, 24, 26-32 are examined in this office action.
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application has PRO 62/878,060 07/24/2019.

Response to Amendment
7.         Applicant's amendment filed on 05/09/22, has been fully considered and entered. 
Response to Arguments
8.         Applicant's arguments with respect to rejection of claims 1-6, 8-15, 18-22, 24, 26-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 05/09/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
9.         Applicant's arguments with respect to rejection of claims 1-6, 8-14, 18-22, 24, 26-27, 31-32 under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 9921178) as evidenced from Document (https://en.wikipedia.org/wiki/Anhydrous downloaded on 3/3/2022) filed on 05/09/22, have been fully considered but are moot in view of amendment. Applicants arguments regarding ‘anhydrous’ or ‘non-aqueous’ have been respectfully considered but are not persuasive. It has been noted that in response to the previous Office action, applicants have provided specification citation for the support, specifically stated “claim 14 is amended to recite “wherein the energetic salt is anhydrous.” Support for the amendment can be found, for example, on page 11, lines 22-23 and page 13, lines 2-3, which state that the energetic salts are dry or in neat form and are not aqueous (anhydrous). Thus, as amended, it is clear that “anhydrous” is referring to the energetic salt of the instant claims and not the fluid or composition containing the energetic salt” (please See remarks page 1, last para, filed on 02/16/22). Applicants arguments, in the current response, are based on the term ‘anhydrous.’ However, nowhere applicants specification states the term ‘anhydrous.’ The term ‘anhydrous’ has been broadly interpreted in the previous Office action, e.g. “As evidenced from Document, a substance is anhydrous if it contains no water. In Larsen the ionic compound is dissolved in an aprotic electrolyte fluid such as propylene carbonate (read on anhydrous). During examination, the claims must be interpreted as broadly as their terms reasonably allow. MPEP 2111.01.”
           MPEP 2173.05 (a) (III) is cited for new terminology, e.g. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Although, applicants provided support for the new term ‘anhydrous,’ the specification only define the energetic salts are dry or in neat or non-aqueous. Since, previous amendment of “non-aqueous” was modified to “anhydrous” only remaining terms are ‘dry’ or ‘in neat.’ Applicants are suggested to change the recitation “anhydrous” to “dry” or “in neat.” Accordingly, previous rejections have been maintained. 

Claim Rejections - 35 USC § 102
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.        Claims 1-6, 8-14, 18-22, 24, 26-27, 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 9921178) as evidenced from Document (https://en.wikipedia.org/wiki/Anhydrous downloaded on 03/03/2022).
(Elements of this rejection are set forth in the action dated 03/08/22, reiterated below in its entirety)
            Regarding claims 1-6, 8-14, 18-22, 24, 26-27, Larsen discloses an ionic compound is dissolved in an aprotic electrolyte fluid such as propylene carbonate, wherein the ionic compound being: tetrabutylammonium iodide, tetrabutylammonium chlorate, tetrabutylammonium fluoroborate, and/or tetrabutylammonium perchlorate (claim 7; read on non-aqueous metal free energetic salt). As evidenced from Document, a substance is anhydrous if it contains no water. In Larsen, the ionic compound is dissolved in an aprotic electrolyte fluid such as propylene carbonate (read on anhydrous). During examination, the claims must be interpreted as broadly as their terms reasonably allow. MPEP 2111.01. 
           Regarding the detonation capability of the energetic salt upon reaction of cation with anion at instantly claimed conditions, Larsen discloses same energetic salt as instantly claimed the properties such as detonation capability of the energetic salt at instantly claimed conditions would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claims 31-32, Larsen discloses additives such as biofilm, e.g. extracellular matrix (read on polymer). 

Allowable Subject Matter
12.        Claims 15, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.       The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts are: Larsen (US 9921178), Nakayama (H. Nakayama, Hydrates of organic compounds. VII. The effect pf anions on the formation of clathrate hydrates of tetrabutylammonium salts, Bull. Chem. Soc. Jpn, 56, 1983, 877-880), and Schultheiss (US 2016/ 0177698). Larsen does not disclose or suggest claim 15 fluids or claim 30 amounts of the energetic salts.  Nakayama solely discloses water of crystallization in the salts and Schultheiss does not disclose or suggest the claim 14 amended oxidizing anions originally present in claim 25. Closest prior arts do not suggest or disclose the features of claims 15, 28-30.

Conclusion
14.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766